         CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    TROY KROSCH,                                   Case No. 19‐CV‐2784 (NEB/KMM)

                        Plaintiff,

    v.                                           ORDER ON DEFENDANT EXPERIAN
                                                  INFORMATION SOLUTION, INC.’S
    EQUIFAX INFORMATION SERVICES,                    MOTION FOR JUDGMENT
    LLC; EXPERIAN INFORMATION                          ON THE PLEADINGS
    SOLUTION, LLC; TRANS UNION, LLC;
    and NATIONSTAR MORTGAGE, LLC,

                        Defendants.



          Plaintiff Troy Krosch asserts claims against Experian Information Solution, Inc.1

(“Experian”) and other defendants for violations of the Fair Credit Reporting Act, 15

U.S.C. § 1681, et seq. (“FCRA”). Experian now moves for dismissal of those claims

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (ECF No. 34.) For the

reasons below, the Court grants Experian’s motion and dismisses the claims against

Experian without prejudice.

                                      BACKGROUND

          Defendant Experian is a credit reporting agency (“CRA”) that furnishes consumer

reports to third parties under 15 U.S.C. § 1681a(d). (ECF No. 1 (“Compl.”) ¶ 9; ECF No. 30


1 In its Answer to the Complaint, Experian represents that its name is Experian
Information Solution, Inc., rather than Experian Information Solution, LLC, as identified
in the case caption. (ECF No. 30 ¶ 8.)
    CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 2 of 11



¶ 9.) Krosch sued Experian and other defendant CRAs for allegedly failing to report

certain information in his credit reports in violation of the FCRA. For the purposes of

Experian’s motion, the Court accepts as true the following facts alleged in the Complaint:

      Krosch secured a mortgage loan for his home that was transferred to defendant

Nationstar Mortgage, LLC (“Nationstar”) in August 2006. (Compl. ¶¶ 16–17.) In June

2018, Krosch and Nationstar entered into a new loan agreement. (Id. ¶ 22.) In May 2019,

Krosch requested and received a copy of his credit reports from defendants Equifax

Information Services, LLC, and Trans Union, LLC (“Trans Union”), and noticed that his

Nationstar mortgage was “reporting inaccurately” and “missing” on his credit reports.2

(Id. ¶¶ 25–28.) The Complaint contains no similar allegation for Experian.3 In July 2019,

Krosch disputed the reporting of the Nationstar mortgage account with Experian and the


2While the Complaint alleges that Krosch requested and received his credit “file” from
Trans Union (Compl. ¶ 27), Krosch’s counsel indicated at oral argument that this was an
error, and that Krosch requested and received his credit report (not file) from Trans
Union. There is a distinction between a “consumer report” and consumer “file” under
the FCRA. The FCRA defines a “consumer report” as “any written, oral, or other
communication of any information by a [CRA] bearing on a consumerʹs credit
worthiness, credit standing, credit capacity, character, general reputation, personal
characteristics, or mode of living which is used or expected to be used or collected in
whole or in part for the purpose of serving as a factor in establishing the consumerʹs
eligibility for—(A) credit or insurance to be used primarily for personal, family, or
household purposes . . . .”). 15 U.S.C. § 1681a(d)(1)(A). In contrast, a consumer “file” is
defined as “all of the information on that consumer recorded and retained” by a CRA. Id.
§ 1681a(g).

3 Contrary to Krosch’s assertion, the Complaint does not allege that he requested or
received a copy of his credit report from Experian. (Compare ECF No. 41 (“Pl’s Br.”) at 1–
2 (citing Compl. ¶¶ 25–29) with Compl. ¶¶ 25–29.)


                                            2
     CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 3 of 11



other defendant CRAs, and asked each of them to “conduct a reasonable investigation

and/or remedy inaccuracies on [his] credit reports concerning the Nationstar mortgage

account.” (Id. ¶ 29.) Experian responded to Krosch’s dispute, stating that it was unable to

honor his request to place credit information on his credit report. (Id. ¶ 36, Ex. 2.) Experian

did not evaluate or consider any of Krosch’s information, claims, or evidence and did not

make any attempt to substantially or reasonably verify the Nationstar reporting lines. (Id.

¶ 38.)

         When Krosch informed Nationstar that his tradeline was missing and that he had

been making timely payments, Nationstar responded that its records “indicate that this

account has hit the allotted time frame to report a delinquent account and is no longer

reporting to the [CRAs].” (Id. ¶ 46.) In other words, Nationstar had stopped reporting

Krosch’s mortgage loan to the CRAs. (Id.¶ 49.)

         Krosch asserts that Experian negligently or willfully violated 15 U.S.C. § 1681e(b)

of the FCRA by (1) failing to report his Nationstar mortgage on his Experian credit report

when it was contained in his consumer files, (2) removing or deleting his Nationstar

mortgage from his Experian credit report, and (3) reporting multiple Nationstar credit

inquiries without permissible purpose and implying there was a Nationstar mortgage

account on his Experian consumer file. (Pl’s Br. at 2–3.) He asserts that Experian

negligently or willfully violated 15 U.S.C. § 1681i by (1) failing to reasonably investigate

his dispute concerning the absence of the Nationstar mortgage from his credit reports



                                              3
          CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 4 of 11



when the information was contained within his Experian consumer file, and (2) failing to

reasonably investigate his disputes concerning the credit inquiries from Nationstar. (Id.

at 3.)4

                                          ANALYSIS

     I.    Standard of Review

           Under Rule 12(c) of the Federal Rules of Civil Procedure, a party may move for

judgment on the pleadings at any point after the close of the pleadings, so long as it moves

early enough to avoid a delay of trial. Fed. R. Civ. P. 12(c). A motion for judgment on the

pleadings is evaluated under the same standard as a motion brought under Rule 12(b)(6).

In re Pre‐Filled Propane Tank Antitrust Litig., 893 F.3d 1047, 1056 (8th Cir. 2018). Under this

standard, “a complaint must allege sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Id. (cleaned up, citing Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

    II.    FCRA § 1681e(b) Claim

           Section 1681e(b) provides: “Whenever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report relates.”5


4 Krosch’s claims against Nationstar and Trans Union were dismissed pursuant to
stipulation on May 19, 2020, and June 4, 2020, respectively. (ECF Nos. 52, 55.)

5The Court uses the terms “consumer report” and “credit report” interchangeably in this
opinion, but acknowledges that “the two are not necessarily the same, as demonstrated


                                                4
     CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 5 of 11



15 U.S.C. § 1681e(b). To plead a viable § 1681e(b) claim, Krosch must plausibly allege that

Experian (1) reported inaccurate credit information about him and (2) failed to follow

reasonable procedures to assure the accuracy of his credit report. Desautel v. Experian Info.

Sols., Inc., No. 19‐CV‐2836 (PJS/LIB), 2020 WL 2215736, at *2 (D. Minn. May 7, 2020); see

Paul v. Experian Info. Sol., Inc., 793 F. Supp. 2d 1098, 1101 (D. Minn. 2011) (collecting cases

and identifying additional elements). Experian argues that the Complaint fails to allege

either of these elements because the FCRA does not require CRAs to report every account

or tradeline of a consumer; rather, the FCRA requires only that the information contained

in a credit report be accurate.

       In 1990, and again in 2011, the FTC commented that CRAs “are not required to

include all existing derogatory or favorable information about a consumer in their

reports.” Statement of General Policy or Interpretation; Commentary on the Fair Credit

Reporting Act, 55 Fed. Reg. 18804‐01 (May 4, 1990) (“1990 Commentary”); Fed. Trade

Comm’n, 40 Years of Experience with the Fair Credit Reporting Act: An FTC Staff Report with

Summary     of   Interpretations,   67–68    (2011)   (“Staff   Summary”)       available   at

https://www.ftc.gov/sites/default/files/documents/reports/40‐years‐experience‐fair‐




by the fact that a report may constitute a ‘consumer report’ when its purpose is not the
securing of credit or other financial services” and “[i]nformation other than credit data
may also render a report a ‘consumer report’ covered by FCRA.” Fuges v. Sw. Fin. Servs.,
Ltd., 707 F.3d 241, 246 n.7 (3d Cir. 2012) (citations omitted).


                                              5
    CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 6 of 11



credit‐reporting‐act‐ftc‐staff‐report‐summary‐interpretations/110720fcrareport.pdf.6

Courts have agreed. While the FTC’s commentary has no binding effect, the Eighth

Circuit and other courts “have accorded it weight as a policy statement of the primary

agency responsible for enforcing the FCRA.” Staff Summary at 6–7 (citing Davenport v.

Farmers Ins. Grp., 378 F. 3d 839, 843 (8th Cir. 2004)). Relying on the commentary, then,

courts have held that the “FCRA does not specifically require a reporting agency to

affirmatively add credit data to a report.” Davis v. Equifax Info. Servs. LLC, 346 F. Supp. 2d

1164, 1171 (N.D. Ala. 2004) (citing 1990 Commentary at 492–519); see Hammer v. Equifax

Info. Servs., LLC, No. 3:18‐CV‐1502‐C, 2019 WL 7602463, at *3 (N.D. Tex. Jan. 16, 2019)

(dismissing FCRA claims based on CRA’s alleged failure to include consumers credit

card account on his credit report, explaining “the FCRA does not impose an affirmative

duty upon credit reporting agencies to include all relevant information about Plaintiff”).

       Krosch does not dispute Experian’s assertion that CRAs are not required to

affirmatively add all credit data to a credit report. (Pl’s Br. at 8.) Instead, he argues that

the “missing” Nationwide data makes the credit report misleading (and thus inaccurate)

under § 1681e(b). (Id. at 8–9, see id. at 5 (citing Gorman v. Wolpoff & Abramson, LLP, 584

F.3d 1147, 1162 (9th Cir. 2009).) Courts in other jurisdictions have held that a credit report


6 In 2011, the FTC transferred the primary regulatory and interpretive roles under the
FCRA to Consumer Financial Protection Bureau (“CFPB”). Staff Summary at 1–2. As part
of the transition, the FTC withdrew its 1990 Commentary, and issued a staff summary of
its interpretations for the benefit of the CFPB staff. Id. at 7–8, 17. The Staff Summary
reiterates verbatim the relevant 1990 Commentary regarding § 1681e(b).


                                              6
     CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 7 of 11



may be inaccurate under § 1681e(b) “either because it is patently incorrect, or because it

is misleading in such a way and to such an extent that it can be expected to adversely

affect credit decisions.” Sepulvado v. CSC Credit Servs., Inc., 158 F.3d 890, 896 (5th Cir. 1998)

(finding CRA’s report may have been incomplete, but was not facially misleading or

inaccurate when prepared); see Gorman, 584 F.3d at 1163 (“[A] credit entry can be

‘incomplete or inaccurate’ within the meaning of the FCRA ‘because it is patently

incorrect, or because it is misleading in such a way and to such an extent that it can be

expected to adversely affect credit decisions.’”).

       The Eighth Circuit has not decided this issue. “The Eighth Circuit has no binding

precedent on whether a technically accurate but misleading report can qualify as

inaccurate for the purposes of § 1681e(b) of the FCRA.” Beseke v. Equifax Info. Servs. LLC,

420 F. Supp. 3d 885, 901 (D. Minn. 2019); see Taylor v. Tenant Tracker, Inc., 710 F.3d 824, 827

n.2 (8th Cir. 2013) (“We do not agree with the district court that the ‘technical accuracy’

standard . . . states the law of this circuit.”). Courts in this district have been persuaded

by the holdings of other circuits finding misleading reports or omissions actionable under

the FCRA. E.g., Beseke, 420 F. Supp. 3d at 901 (finding plaintiff raised a triable issue of fact

as to whether omitting information from a credit report “was sufficiently misleading to

warrant a willful or negligent violation of § 1681(e)(b)”). The plain language of § 1681e(b)

requires “maximum possible accuracy.” This high standard supports the FCRA’s stated

purpose of requiring CRAs to “adopt reasonable procedures for meeting the needs of



                                               7
    CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 8 of 11



commerce for consumer credit, personnel, insurance, and other information in a manner

which is fair and equitable to the consumer, with regard to the confidentiality, accuracy,

relevancy, and proper utilization of such information.” 15 U.S.C. § 1681(b) (emphasis added);

see Wharram v. Credit Servs. Inc., No. 02‐CV‐4853 (MJD/JGL), 2004 WL 1052970, at *2 (D.

Minn. Mar. 12, 2004) (denying summary judgment where CRA deleted a disputed

account from plaintiff’s credit report).

       Assuming the broader “materially misleading” standard applies, Krosch’s claim

nonetheless fails. In his opposition brief, Krosch argues that Experian included credit‐line

inquiries made by Nationstar but failed to include the Nationstar mortgage account as a

tradeline on his credit report. This, he maintains, renders the credit report incomplete and

misleading. But “a credit report is not ‘inaccurate’ or ‘materially misleading’ simply

because it does not mention a particular tradeline.” Desautel, 2020 WL 2215736, at *3

(citing Hammer, 2019 WL 7602463, at *2–*3, Davis, 346 F. Supp. 2d at 1171–72, n.10, n.11,

Peterson v. Equifax Info. Servs., LLC, No. 1:16‐CV‐3528‐WMR‐LTW, 2018 WL 7348859, at

*8–*9 (N.D. Ga. Dec. 27, 2018)). Moreover, the Complaint fails to include any allegation

relating to credit‐line inquiries made by Nationstar; it merely alleges that Experian failed

to include the Nationstar mortgage account on Krosch’s credit report, which Krosch

effectively acknowledges is not, in itself, a violation of § 1681e(b). (See Pl’s Br. at 8

(“Plaintiff is not advocating that a CRA has an affirmative duty to report all information

concerning a customer.” (emphasis in original).) The Complaint fails to allege any facts



                                             8
       CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 9 of 11



supporting a plausible inference that the information reported by Experian was

materially misleading, and thus, inaccurate under § 1681e(b).7 As such, Experian’s

motion to dismiss the § 1681e(b) claim is granted.

III.    FCRA § 1681i Claim

        Pursuant to § 1681i, if a consumer disputes “the completeness or accuracy of any

item of information contained in a consumer’s file” and the consumer notifies the CRA

of such dispute, the CRA “shall, free of charge, conduct a reasonable reinvestigation to

determine whether the disputed information is inaccurate.” 15 U.S.C. § 1681i(a)(1)(A); see

Reed v. Experian Info. Sols., Inc., 321 F. Supp. 2d 1109, 1113 (D. Minn. 2004) (“Once a

consumer has disputed information contained in a CRA’s credit report, the CRA is

required to reinvestigate and confirm, correct or delete the disputed information.”). A

§ 1681i reinvestigation claim requires that Krosch “(1) point to an item of information

contained in the CRA’s file and (2) prove that the item of information is inaccurate.”

Desautel, 2020 WL 2215736, at *4 (citations omitted); see Beaubien v. Experian Info. Sols., Inc.,




7
 Even if the Complaint had alleged that Experian included the credit‐line inquiries by
Nationstar on Krosch’s credit report, and that doing so caused the credit report to be
materially misleading, Krosch has not presented any legal authority indicating that
records of a credit‐line inquiry may impact the accuracy of a credit report under
§ 1681e(b) or § 1681i. Indeed, another court recently found otherwise. Desautel, 2020
WL 2215736, at *4 (“Desautel has not plausibly pleaded a violation of § 1681e(b) because
he has not plausibly pleaded that the omission of the Nationstar primary mortgage or the
inclusion of the July 14, 2017 credit inquiry made his credit report patently incorrect or
misleading in such a way and to such an extent that it can be expected to have an adverse
effect.”) (citation omitted, cleaned up).


                                               9
    CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 10 of 11



No. 13‐CV‐2549 PJS/JSM, 2014 WL 5810320, at *5 (D. Minn. Nov. 7, 2014) (“For a plaintiff

to prevail on a § 1681i reinvestigation claim, the plaintiff must show, among other things,

that the information reported by the CRA was inaccurate.”); Peterson, 2018 WL 7348859,

at *8 (same); DeAndrade v. Trans Union LLC, 523 F.3d 61, 67 (1st Cir. 2008) (holding that a

§ 1681i claim fails without a showing that the reported information was inaccurate

because “[t]he FCRA is intended to protect consumers against the compilation and

dissemination of inaccurate credit information”) (emphasis in original, collecting cases).

       Like his §1681e(b) claim, Krosch’s § 1681i claim is based on Experian’s alleged

failure to include the Nationstar mortgage account on his credit report. And as with his

§ 1681e(b) claim, Krosch’s failure to allege the existence of an inaccuracy triggering

Experian’s obligations disposes of his § 1681i claim. See, e.g., Hammer, 2019 WL 7602463,

at *2 (dismissing §§ 1681e(b) and 1681i claims because plaintiff had not adequately

alleged that his consumer report included inaccurate information).

       Nor is the Court persuaded by Krosch’s argument that Experian was required to

reasonably investigate the Nationstar account once he disputed it. A CRA’s duty to

reinvestigate is “triggered by a consumer’s complaint that ‘any item of information

contained in [his] file’ is not complete or accurate.” Desautel, 2020 WL 2215736, at *4 (citing

15 U.S.C. § 1681i(a)(1)(A)). Krosch argues that reporting Nationstar’s credit inquiries on

his credit report “establishes that [he] has a credit relationship with Nationstar,” and that

his mortgage with Nationstar “was still being reported to [Experian]” and “was


                                              10
    CASE 0:19-cv-02784-NEB-KMM Document 56 Filed 06/05/20 Page 11 of 11



maintained in Experian’s consumer file.” (Pl’s Br. at 10, 11.) But the Complaint does not

reference Nationstar’s credit inquiries or the contents of his consumer file at Experian;

rather, it repeatedly alleges that Nationstar had not reported the mortgage to CRAs. (See

Compl. ¶¶ 46, 49, 84, 88.) Because Experian cannot be held liable for failing to conduct a

reasonable reinvestigation into the accuracy of information it never had, Desautel, 2020

WL 2215736, at *5, Krosch’s § 1681i claim fails to state a claim under Rule 12(c).

                                     CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

       1. Experian’s motion for judgment on the pleadings (ECF No. 34) is GRANTED;

          and

       2. The First and Second Claims against Experian are DISMISSED WITHOUT

          PREJUDICE.




Dated: June 5, 2020                              BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            11
